Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Claims 1 and 5 have been amended.  Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Under further review the Examiner withdraws the ODP rejection.
Applicant argues that NAKANO alone fails to disclose a PID controller.
	The Examiner agrees. NAKANO is combined with a secondary reference HATTON which teaches a PID controller.
Applicant argues that NAKANO fails to disclose supplying power to the neater before detection of inhalation from a user.
	NAKANO discloses the use of a button which can start heating.  Therefore heating can occur prior to inhalation   This is initiated by the controller or by pushing a button [0084].
Applicant argues that NAKANO fails to disclose a difference between a flow rate and a reference value.
NAKANO discloses controlling the heater temperature based on a target value of the amount of aerosol generated or flow rate [0096].   The actual measured value and target value define a difference or a delta [0101].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by WO 2020/039589 NAKANO et al., hereinafter NAKANO.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Until a certified translation is filed the effective date of the instant application is the U.S. filing date and therefore greater than 1 year from the prior art publication.  Upon filing a certified translation the applicant will need to make a proper (b1) and (b2) exception to overcome the art.
The Examiner refers to the English language equivalent, U.S. 2021/0169148, below.
As for claim 5, NAKANO discloses a power supply (110) for supplying power to the atomization unit (120) which aerosolizes an aerosol source [0061 -0062, Figure 2].  NAKANO discloses supplying power first to the atomization unit [0063]. This is initiated by the controller or by pushing a button [0084].   NAKANO discloses a flavor source cylinder (130) through which the aerosol passes through and has flavor added thereto [0072].  NAKANO discloses controlling the heater (124R) for heating the flavor source [0075] which is controlled by a controller (50) [0075, 0083].  NAKANO discloses controlling the heater temperature based on a target value of the amount of aerosol generated or flow rate [0096].   The actual measured value and target value define a difference or a delta [0101]
NAKANO states that an increase in aerosol requires an increase in temperature and the amount of flavor generated [0098].  NAKANO discloses a suction sensor (20) for measuring flow rate [0089].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/039589 NAKANO et al., hereinafter NAKANO, in view of U.S. 2017/0258142 HATTON, hereinafter HATTON.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Until a certified translation is filed the effective date of the instant application is the U.S. filing date and therefore greater than 1 year from the prior art publication.  Upon filing a certified translation the applicant will need to make a proper (b1) and (b2) exception to overcome the art.
The Examiner refers to the English language equivalent, U.S. 2021/0169148, below.
As for claims 1 and 2, NAKANO discloses a power supply (110) for supplying power to the atomization unit (120) which aerosolizes an aerosol source [0061 -0062, Figure 2].  NAKANO discloses supplying power first to the atomization unit [0063]. This is initiated by the controller or by pushing a button [0084].   NAKANO discloses a flavor source cylinder (130) through which the aerosol passes through and has flavor added thereto [0072].  NAKANO discloses controlling the heater (124R) for heating the flavor source [0075] which is controlled by a controller (50) [0075, 0083].  NAKANO discloses controlling the heater temperature based on a target value of the amount of aerosol generated [0096].  NAKANO states that an increase in aerosol requires an increase in temperature and the amount of flavor generated [0098].  NAKANO discloses a suction sensor (20) for measuring flow rate [0089].  NAKANO before the detection of the inhalation of the user starts power to the heater based on a pressing of a button [0099].
NAKANO discloses the controller can control to a target temperature [0101].  However, NAKANO does not disclose how the controller controls the target temperature (on/off or PID control).
HATTON discloses e-cigarette vaporizers.  HATTON discloses that a temperature of a heater can be controlled with a PID algorithm [0041].  At the time of the invention it would be obvious to the person of ordinary skill in the art to combine the known PID control of HATTON with the controller of NAKANO.  The person of ordinary skill in the art would expect the known algorithm of HATTON to predictably control target temperature of NAKANO.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/039589 NAKANO et al., hereinafter NAKANO.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Until a certified translation is filed the effective date of the instant application is the U.S. filing date and therefore greater than 1 year from the prior art publication.  Upon filing a certified translation the applicant will need to make a proper (b1) and (b2) exception  to overcome the art.
The Examiner refers to the English language equivalent, U.S. 2021/0169148, below.
As for claim 6, NAKANO teaches all the features as per above. NAKANO does not disclose controlling the power supplied to the atomizer based upon flow rate of the previous inhalation.  However, it would be obvious at the time of the invention to use the last required temperature as the starting point for controlling the atomizer temperature as that temperature would be the last temperature in memory.  NAKANO does not specify clearing the last controlled temperature during shutdown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748